NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                     November 25, 2009

                                           Before

                          RICHARD A. POSNER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

Nos. 08‐1466, 08‐1608, 08‐1616, & 
08‐1617
                                                    Appeals from the United States District
UNITED STATES OF AMERICA,                           Court for the Northern District
                 Plaintiff‐Appellee,                of Illinois, Eastern Division.

       v.                                           No. 1:05‐cr‐70

DAREK HAYNES, BRODERICK JONES,                      Ronald A. Guzmán,  
EURAL BLACK, and BRENT TERRY,                       Judge.
             Defendants‐Appellants.



                                         O R D E R



    On October 30, 2009, counsel for Defendant‐Appellant Brent Terry filed a Petition for
Panel Rehearing which contained Terry’s pro se Petition for Rehearing With Suggestion for
Rehearing En Banc, as an attachment, and we will consider it as being incorporated by
reference.

   On  September  17,  2009,  this  panel  affirmed  Terry’s  convictions.  One  of  Terry’s
arguments on appeal was that a fatal variance existed because the evidence was insufficient
Nos. 08‐1466, 08‐1608, 08‐1616, & 08‐1617                                                 Page 2

to  prove  that  he  participated  in  any  part  of  the  charged  conspiracies  other  than  the
Townsend ripoff at 87th and Michigan. We held that the evidence was sufficient to allow
a reasonable jury to find him guilty of the conspiracies with which he was charged. In
addressing the substantial evidence that supported this conclusion, the opinion discussed
and quoted an October 7, 2004, recorded conversation between Broderick Jones and Terry
in which Jones said, “you good. . . . I’m thinking like damn, that man got a demo,” to which
Terry  responded,  “Which,  which  one  you  talking  about?”  We  concluded  that  Terry’s
question implied that there were several “demos” and thus supported the inference that
Terry participated in more than one ripoff. This conclusion rested on the view that “demo”
meant criminal activity. However, in discussing that October 7th conversation, the opinion
stated parenthetically at page 20 that “(Jones testified that ‘demo’ meant criminal activity.)”
Terry and his counsel in the petitions for rehearing correctly note that Jones did not testify
at trial.

    Terry seeks rehearing by the panel, contending that this error may have affected the
analysis of the sufficiency of the evidence as related to his variance claim. Though the
opinion incorrectly attributed this explanation for the term “demo” to Jones, the record
nonetheless readily supports a reasonable inference that “demo” as used in the context of
this recorded conversation meant “criminal activity.” This factual error did not affect this
court’s conclusion that there was sufficient evidence to establish that Terry participated in
the conspiracies alleged in the indictment and that his participation went further than the
Townsend  ripoff.  The  opinion  discusses  the  evidence,  including  other  recorded
conversations between Terry and Jones, telephone records reflecting phone calls between
Terry and Jones the day of the July 21 attempted ripoff, and Terry’s participation in the
Townsend ripoff with Flagg, which supports Terry’s conspiracy convictions.  Therefore,
the opinion issued on September 17, 2009, is now amended as follows:



   The parenthetical at slip op. 20, line 18 is corrected to read “(The record supports a
   reasonable inference that “demo” as used in this context meant “criminal activity.)”



   Terry’s incorporated pro se Petition for Rehearing With Suggestion for Rehearing En
Banc (which, as noted, was attached to his counsel’s Petition for Panel Rehearing), adds
nothing to counsel’s petition that would warrant panel rehearing. Accordingly, Terry’s
Petition for Panel Rehearing submitted by counsel is denied.

    There is some confusion regarding Terry’s intention with respect to his pro se Petition
for Rehearing With Suggestion for Rehearing En Banc. Apparently, Terry sent that petition
to his counsel, but there is no indication that Terry sent the petition to or filed it with the
Nos. 08‐1466, 08‐1608, 08‐1616, & 08‐1617                                                       Page 3

court. However, his counsel may have believed that it was filed, based on their statement
that counsel’s Petition for Rehearing “supplements” Terry’s pro se petition on one limited
issue (presumably the “demo” matter) but that it does not “supersede” the pro se petition
on any other ground. The point of mentioning this is that in addition to seeking panel
rehearing, the pro se petition also suggests rehearing en banc, whereas counsel’s petition
did not. 

     This raises the question of whether Terry’s pro se petition should be accepted and filed
by the Clerk. It was received by Terry’s counsel prior to the extended deadline for filing a
petition for rehearing, and perhaps Terry thought by sending it to his counsel that it would
be filed with the court. According to an affidavit attached to a motion to extend the time
for filing a petition for rehearing, Terry’s counsel had notified him that they did not intend
to file a petition for rehearing on his behalf. The affidavit further notes that counsel had
advised Terry that he had the option of filing a pro se petition for rehearing. And, in fact,
the pro se petition, or at least a copy of it, was received by the Clerk before the expiration
of  the  time  for  filing  a  petition  for  rehearing  because  it  was  attached  as  an  exhibit  to
counsel’s timely Petition for Panel Rehearing. To eliminate any confusion about this, we
direct the Clerk to accept and file the copy of Terry’s pro se Petition for Rehearing With
Suggestion for Rehearing En Banc attached to his counsel’s Petition for Panel Rehearing.
We deem the pro se petition to be timely. To the extent that the pro se petition seeks panel
rehearing, it has already been denied through this order. It will be further considered only
insofar as it suggests rehearing en banc and the Clerk is directed to distribute copies of the
pro se petition to the members of the court. The time for consideration of the suggestion
for rehearing en banc under the Operating Procedures of the court will begin on the date
of distribution.